Case 2:21-cv-00778-TAD-KK Document 150 Filed 08/10/21 Page 1 of 1 PageID #: 2722




 MINUTE ENTRY
 TERRY A. DOUGHTY
 U.S. DISTRICT JUDGE
 August 10, 2021
                                UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF LOUISIANA
                                   LAKE CHARLES DIVISION


 STATE OF LOUISIANA ET AL                             CASE NO. 2:21-CV-00778

 VERSUS                                               JUDGE TERRY A. DOUGHTY

 JOSEPH R BIDEN JR ET AL                              MAGISTRATE JUDGE KAY

         Plaintiff States filed a Motion for Order to Show Cause and to Compel Compliance with

 Preliminary Injunction [Doc. No. 149] on August 9, 2021. Government Defendants may file a

 Response to the Motion by August 24, 2021. Plaintiff States may file a Reply to the Response no

 later than seven (7) days after it is filed.

                                                TAD
